UNITED STA'I'ES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

DANIEL NEWTON CIVIL ACTION
VERSUS
DEPUTY JOSEPH CAMIMTA ET AL. NO.: 16-00363-BAJ-EWD

RULING AND ORDER

Before the Court is the Motion for Summary Judgment (Doc. 31) filed by
the State of Louisiana through the Department of Public Safety and Corrections and
Trooper Erin Williams. No opposition was filed. For the reasons that follow, the

Motion (Doc. 31) is GRANTED.
I. BACKGROUND

This 42 U.S.C. § 1983 suit arises from a struggle between an intoxicated man
and a police officer (Doc. 31-2 at 1|1| 1-2). After drinking liquor for several hours,
Plaintiff Danjel Newton awoke at his father’s horne. (Id.). Plaintiff began arguing
with his father, and someone called the police. (Id. at ‘|[ 5). Deputies from the
Tangipahoa Parish Sheriff`s Offiee responded to the call and removed Plaintiff from

the home. (Id. at 1| 7).

Later that night, Louisiana State Trooper Erin Williams received a dispatch
call about a truck abandoned in a ditch. (Id. at il 9). Around 12:55 A.M., Trooper
Williams arrived on the scene and called a wrecker to retrieve the truck. (Id. at ‘|l 10).

Plaintiff arrived on the Scene live minutes later. (Id. at 1[ 12).

1

Upon Trooper Williams’s request, Plaintiff failed to present a driver’s license
or proof of insurance (Id. at ‘[|‘|| 13-15). Because Trooper Williams smelled alcohol on
Plaintiff’s breath, Trooper Williams gave Plaintiff a field sobriety test. (Id. at 1| 25).

Plaintiff` passed. (Id.).

Next, Trooper Williams told Plaintiff that he was going to call a tow truck.
(Id. at 11 17). Plaintiff became upset and began yelling expletives at Trooper Williams.
(Id. at ‘||1| 18-23). After Plaintiff threatened Trooper Williams and the tow-truck
driver, Trooper Williams detained Plaintiff. (Id. at ‘|| 24). At some point, Trooper
Williams and Plaintiff began to fight. (Id. at ‘|| 34.). Trooper Williams eventually
brought Plaintiff` to the ground, but Plaintiff resisted Trooper Williams’s attempts to

cuff him. (Id. at 11 37).

After cufling Plaintiff, Trooper Williams charged Plaintifi` with resisting
arrest, driving without a license, careless operation, and failure to carry insurance
(Id. at ‘|l 43). Trooper Williams then drove Plaintiff to the Tangipahoa Parish Jail.
(Id. at 42). On the trip, Plaintiff did not request medical treatment or say that he

was in pain. (Id. at 1[ 4])_

Jail officials released Plaintiff on his own recognizance- (Id. at 1| 47). After his
release, Plaintiff went to North Oaks Medical Center complaining of “being assaulted
by about 4-5 other men, a few hours ago.” (Id. at 1| 49). Plaintiff does not recall

anything about his encounter with Trooper Williams. (Id. at 1| 51).

Even so, Plaintiff` sued the Department of Pubh`c Safety and Corrections (the

“Department”) and Trooper Williams for violations of state law and § 1983. (Doc. 12).
2

Plaintiff alleges that Trooper Williams violated his constitutional rights by using
excessive force against him and acting with deliberate indifference to his medical
needs. (Doc. 12 at ‘[l‘|] 36, 53). Plaintiff also alleges battery and intentional infliction
of emotional distress claims against Trooper Williams. (Id. at ‘f|‘|] 59, 61). And Plaintiff

alleges a failure-to-train claim against the Department.l (Id. at 1[ 58).

Now, Defendants move for summary judgment dismissing all Plaintiffs

remaining claims. (Doc. 31).
II. LEGAL STANDARD

The Court will enter summary judgment in Defendants’ favor if Defendants
show that there is no genuine dispute as to any material fact and that they are
entitled to judgment as a matter of law. FED. R. CIV. P. 56(a). The Court cannot grant
summary judgment just because Defendants’ motion is unopposed; Defendants must
point to the absence of a material factual dispute. Hetzel u. Beth,leh,em, Steel Corp., 50
F.3d 360, 362 n.3 (5th Cir. 1995). In deciding if they have done so, the Court views
facts and draws reasonable inferences in Plaintiff’s favor. Vann v. City of Southaven,
Miss., 884 F.3d 307, 309 (5th Cir. 2018). Because Plaintiff failed to file a response,
Defendants’ properly-supported assertions of fact are undisputed FED. R. CIV. P.

56(e)(2).

 

l The Court dismissed Plaintiff's § 1983 claims against the Department and Plaintiffs oH_`lcial~capacity
§ 1983 claims against Trooper Williams. (Doc. 8). Plaintiff has since amended his complaint. (Doc. 12).
That complaint is difEcult to comprehend, and it is not clear whether it attempts to re-allege the claims
the Court dismissed (Doc. 12). If it does, the Court dismisses the re-alleged claims for the reasons it
dismissed the original claims. (Doc. B).

III. DISCUSSION
A. Trooper Williams
1. § 1983 Claims

Plaintiff alleges individual-capacity excessive-force and deliberate-indifference
claims against Trooper Williams under § 1983. (Doc. 12 at 1]1] 36, 53). Trooper
Williams asserts that summary judgment is appropriate because he enjoys qualified

immunity (Doc. 31 at 1| 2). The Court agrees.

Qualified immunity “shields officials from civil liability as long as their conduct
‘does not violate clearly established statutory or constitutional rights of which a
reasonable person would have known.’" Mullenix v. Luna, 136 S. Ct. 305, 308 (2015)

(quoting Pearson v. Callahan, 555 U.S. 223, 231 (2009)).

Because Trooper Williams has properly invoked qualified immunity, the
burden shifts to Plaintiff to show that Trooper Williams violated a statutory or
constitutional right that was clearly established at the time of Trooper Williams’s
Conduct. Perniciaro v. Lea, 901 F.3d 241, 255 (5th Cir. 2018). Plaintiff fails to carry
that burden because he fails to marshal any facts in the record to rebut Trooper
Williams’s qualified-immunity defense The Court therefore grants summary
judgment to Trooper Williams on Plaintiff’s § 1983 claims. See Sama v. Hannigan,
669 F.Bd 585, 590 (5th Cir. 2012) (af{irming summary judgment against plaintiff who

failed to rebut qualified-immunity defense).

2. State-Law Claims

Plaintiff also alleges battery and intentional infliction of emotional distress

claims against Trooper Williams. Both fail for lack of factual support.

Battery is “a harmful or offensive contact with a person, resulting from an act
intended to cause the plaintiff to suffer such a contact.” Lcmdry u. Bellanger, 2002-
1443, p. 6 (La. 5»"20!03); 851 So. 2d 943, 949. A police officer is not liable for a battery
he commits during a lawful arrest unless he uses unreasonable force Gerard u.
Parish of Jefferson, 424 So. 2d 440, 444 (La. Ct. App 5th Cir. 1982) (citing Kyle v. City

ofNew Orleans, 353 So. 2d 969, 972 (La. 1972)).

Undisputed record evidence confirms that Trooper Williams lawfully arrested
Plaintiff Trooper Williams had probable cause to arrest Plaintiff for resisting an
officer under Louisiana Revised Statutes 14: 108 because Plaintiff yelled expletives
and threats at Trooper Williams and tried to stop Trooper Williams from cuHing him.
(Doc. 31-2 at 1|1| 18-23). The record also confirms that Trooper Williams used
reasonable force when he_with help from a bystander_brought Plaintiff to the
ground after a 45 second struggle See Gerard, 424 So. 2d at 444. The Court therefore

grants summary judgment to Trooper Williams on Plaintiffs battery claim.

Like his battery claim, Plaintiff s intentional infliction of emotional distress
claim finds no support in the record. To recover on the claim, Plaintiff must prove (1)
that Trooper Williams’s conduct was extreme and outrageous, (2) that the emotional
distress Plaintiff suffered was severe, and (3) that Trooper Williams desired to inflict

severe emotional distress or knew that severe emotional distress was substantially

5

certain to result from his conduct. Prest v. La. Citizens Property Ins. Corp;, 2012-0513,

(La. 12:'4)"12); 125 So. 3d 1079, 1098 n.5.

Plaintiff cannot satisfy the first element of his claim because the undisputed
facts in the record show that Trooper Williams’s conduct was reasonable-not
“extreme and outrageous.” See Prest, 125 So. 3d at 1098 n.5. The Court therefore
grants summary judgment to Trooper Williams on Plaintiff s intentional infliction of

emotional distress claim.
B. The Department
1. Failure to Train

Plaintiff alleges that the Department negligently failed to train its officers
(Doc. 12 at 1| 58). The Department responds that it enjoys discretionary-function
immunity from failure-to-train claims under Louisiana Revised Statutes 9:2798.1.

(Doc. 31-1 at p. 25).

The statute insulates the Department from liability “based upon the exercise
or performance or the failure to exercise or perform . . . policymaking or discretionary
acts.” LA. R.S. 9:2798.1. lt applies here if “(1) a state law, regulation, or policy
specifically prescribes the course of action; and (2) the challenged action is grounded
in political, economic, or social policy.” Roberts v. City of Shreveport, 397 F.3d 287,

296 (5th Cir. 2005) (citing Fowler v. Roberts, 556 So. 2d 1, 15 (La. 1990)).

Prong one is met. No law, regulation, or policy controls the Department’s

course of action; the Department has “a wide variety of options for training officers

under [its] command.” See Roberts, 397 F.3d at 296. And Louisiana State Police
training policy 1401 gives the Louisiana State Police training committee discretion
to “recommend courses of instruction to members of the department that will enable

them to perform their duties in an effective manner.” (Doc. 31-13 at p. 1).

Prong two is also met. The Department’s “training and supervisory decisions
are grounded in policy considerations[.]” See Roberts, 397 F.3d at 296. The
Department therefore enjoys discretionary immunity under Louisiana Revised

Statutes 9:2798.1.

Because the Department enjoys discretionary-function immunity from
Plaintiffs failure-to-train claim, the Court grants the Department’s motion for

summary judgment on the claim.
2. Vicarious Liability

Plaintiff seeks to hold the Department vicariously liable for torts that he
alleges Trooper Williams committed in the course and scope of his employment with
the Department (Doc. 12 at 1| 67). Because the undisputed facts in the record show
that Trooper Williams did not commit an underlying tort, the Department cannot
have vicarious liability. See Mathieu v. Imperial Toy Corp., 94-0952, p. 12 (La.
11!30!94); 646 So. 2d 318, 326. The Court therefore grants the Department’s motion

for summary judgment on Plaintiff s vicarious-liability claim.

IV. CONCLUSION
Accordingly,

IT IS ORDERED that the Motion for Surnmary Judgment (Doc. 31) filed
by the State of Louisiana through the Department of Public Safety and Corrections
and Trooper Erin Williams is GRANTED. Plaintiff`s claims against these
Defendants are DISMISSED WITH PREJUDICE. A separate Final Judgment

shall issue in accordance with Federal Rule of Civil Procedure 58.

Baton Rouge, Louisiana, this lgé`day of February, 2019.

JUDGE BRIA¢E;;)JACKSON
UNITED sTA DISTRICT coURT

MIDDLE DISTRICT OF LOUISIANA

